Citation Nr: 0717817	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied a claim for service connection for a 
gastrointestinal disorder.  After the RO issued a statement 
of the case (SOC) in late August 2004, the veteran's timely 
substantive appeal was received in October 2004.


FINDING OF FACT

Diagnoses of irritable bowel syndrome and gastroesophageal 
reflux disorder (GERD) have been assigned for the veteran's 
gastrointestinal disorders, but the preponderance of medical 
evidence and opinion is unfavorable to the veteran's 
contention that treatment in service for stomach cramps and 
diarrhea is etiologically related to any current 
gastrointestinal disorder.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he should be granted service 
connection for a gastrointestinal disorder, since he was 
treated for gastrointestinal symptoms in service, and 
believes that the in-service symptoms were manifestations of 
a current disorder.   

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim, and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
See 38 U.S.C. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 
112, 119, 121 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2006).  

In this case, in June 2002, the month after the receipt of 
claims for service connection, including the claim addressed 
in this appeal, the RO issued a letter which notified the 
veteran of the enactment of the VCAA and explained what 
evidence was required to substantiate a claim for service 
connection.  The letter issued by the RO also informed the 
appellant of the actions VA would take to assist him to 
develop the claim, advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as his own statements or statements 
from others.  The letter advised the veteran that he could 
obtain records himself and submit them.  The Board finds that 
the content of the letter was sufficient to advise the 
veteran to submit any relevant evidence in his possession.  

The Board finds that the June 2002 notice advised the veteran 
of each element of element of notice described in Pelegrini.  
In particular, the veteran demonstrated that he understood 
the criteria for service connection and that he understood 
that he could submit relevant evidence, because he submitted 
two private clinical statements in November 2002.  

The notice provided in June 2002 meet the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  If 
there was any defect in that notice, the veteran has 
demonstrated actual knowledge of the information, or has 
demonstrated that lack of such information did not result in 
any prejudice to the veteran.  

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA clinical records have been 
obtained, and the veteran was afforded VA examination.  The 
veteran has identified private clinical records, and the 
available identified records have been obtained.  The veteran 
has also indicated that he was treated by a "Dr. Suel" 
(personal hearing transcript at 5), but has stated that 
Dr. Suel has retired and that the veteran has been unable to 
find those clinical records, and has even sought those 
records through a local hospital, but no records were 
located.  The Board notes that one radiology report of 
record, dated in 1998, shows that the examination report was 
sent to Wesley Spruill, M.D.  Since the veteran has indicated 
that the records are unavailable, appellate review may 
proceed without additional attempts to locate those records.  

The veteran has been afforded an opportunity to submit any 
additional evidence and has been afforded the opportunity to 
identify any relevant evidence.  

The veteran was not sent notice of the evidence required to 
substantiate the degree of gastrointestinal disability or 
notice of the effective date which could be assigned for the 
grant of service connection for the disability, if service 
connection were to be granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, since the claim has been 
denied, the lack of such notice is moot.

The Board finds that, if there was any defect in compliance 
with the VCAA, the record establishes that the veteran has 
not been prejudiced thereby.  The record establishes that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim addressed in this appeal.  
See Overton v. Nicholson, 20 Vet .App. 427, 438 (2006).  The 
Board finds that all requirements in the VCAA, including the 
duty to notify the veteran and the duty to assist the 
veteran, have been met, and that no defect in the notice has 
prejudiced the veteran.  

Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.  However, 
neither irritable bowel syndrome nor gastroesophageal reflux 
disorder is defined as a chronic disorder, and no presumption 
of service connection is applicable in this case.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In the absence of medical evidence of a current medical 
diagnosis of a disorder for which compensation is sought, 
service connection may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

The veteran's service medical records establish that the 
veteran was treated for in service in July 1968 and in 
October 1968 for complaints of diarrhea and stomach cramps.  
At the time of the October 1968 treatment visit, the provider 
suggested a possible diagnosis of ulcer or intestinal 
disorder, but no diagnostic testing was conducted.  The 
veteran was not thereafter treated for the same complaints in 
service.  On periodic examination in June 1969 and separation 
examination conducted in June 1970, the only complaints noted 
were aching feet with standing and decreased vision in the 
left eye.    

Post-service clinical records dated in 1992 through 1995 
reflect only that the veteran was treated for back pain.  
June 1996 clinical records reflect that the veteran provided 
a history of irritable bowel syndrome (IBS).  In October 
1998, the veteran complained of abdominal pain.  The notes 
reflect that the provider sought records of a sigmoidoscopy 
and barium enema "done in Hamilton several years ago."  A 
November 1998 note reflects that the sigmoidoscopy "by Dr. 
Bates several years ago" was normal.  This is followed by a 
January 1999 record that the sigmoidoscopy done by Dr. Bates 
was "three years ago."  These clinical records are devoid 
of reference to any treatment for IBS prior to 1995, and 
reflect that the private providers asked the veteran to 
provide the history of his treatment for that disorder.  

In a November 2002 statement, Gary D. Thomas, M.D., provided 
a medical opinion that the symptoms for which the veteran was 
treated in service in July 1968 and October 1968, abdominal 
cramping and diarrhea, are symptoms of irritable bowel 
syndrome.  Dr. Thomas opined that it was as likely as not 
that the veteran's current disorder was linked to his 
military service.  

At his November 2004 personal hearing, the veteran testified 
that he was first treated for IBS after service by a "Dr. 
Suel," and he testified that Dr. Suel had retired.  He 
further testified he had attempted to obtain Dr. Suel's 
records, but no one could tell him where the records might be 
located, and all attempts to obtain the records were 
unsuccessful.  He testified that he could not remember how 
long it was after service when he first sought medical 
treatment for a gastrointestinal disorder.

On VA examination conducted in December 2004, the veteran 
reported that he was treated in service for stomach cramps 
and diarrhea.  The veteran reported having been treated for 
irritable bowel syndrome for the past five years.  The 
examiner assigned current diagnoses of acid reflux (GERD) And 
IBS.  The examiner concluded that, since the veteran was 
treated once for stomach cramps and diarrhea in service, but 
that complaint resolved, and the veteran had no further 
episodes of stomach cramps and diarrhea, it was not as likely 
as not that a current gastrointestinal disorder was linked to 
the condition shown in service.  The Board notes that the VA 
examiner incorrectly stated that the veteran was treated only 
once in service for abdominal complaints, when, in fact the 
service medical records reflect, as noted above, that the 
veteran was treated twice for such complaints.  However, the 
VA examiner's statement that no further treatment was 
rendered after October 1968 during the veteran's service, or 
for many years thereafter, is accurate.  Overall, the Board 
finds this opinion persuasive, even though the examiner 
failed to note the July 1968 in-service treatment episode.  

The service medical records are unfavorable to the veteran's 
claim, since those records are devoid of further 
gastrointestinal complaints during the remained of the 
veteran's service, through September 1970, after the October 
1968 treatment.  The records therefore are unfavorable to a 
finding that the veteran had chronic gastrointestinal 
manifestations in service.

The post-service private clinical records are devoid of 
evidence of treatment of IBS prior to 1995, and reflect that 
the provider who treated the veteran for complaints of 
abdominal pain in 1998 and 1999 made specific efforts to 
obtain the history of his treatment for that disorder from 
the veteran and obtained records of the veteran's prior 
treatment, but the history provided by the veteran and the 
records obtained did not disclose treatment prior to 1995.  

The Board finds that the complete lack of any clinical 
records reflecting treatment of a gastrointestinal disorder 
for the period from 1970 through 1995, together with the fact 
that clinical records which reflect an attempt to obtain a 
history of the veteran's treatment during that period are 
devoid of evidence of treatment of a gastrointestinal 
disorder prior to 1995 is persuasive evidence that the 
veteran was not treated for a gastrointestinal disorder 
chronically or continuously following service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

Finally, the VA examiner who conducted the December 2004 VA 
examination concluded that the veteran's acute and transitory 
treatment for abdominal pain and diarrhea in 1968 was not 
linked to the veteran's diagnosis of any current 
gastrointestinal disorder.  The examiner specifically noted 
that he had also reviewed the veteran's VA treatment records, 
as well as the veteran's service medical records.  

The Board finds this opinion, which is unfavorable to the 
veteran's claim, more persuasive than the favorable opinion 
rendered by Dr. Thomas, since the VA examiner discussed the 
veteran's contentions in light of the objective clinical 
information overall.  In comparison, Dr. Thomas did not 
discuss the gap of many years between the veteran's in-
service gastrointestinal symptoms and the diagnosis many 
years later of irritable bowel syndrome.  The Board finds Dr. 
Thomas's opinion unpersuasive, since it fails to account for 
all the evidence, or, more specifically, the lack of evidence 
of any clinical treatment from 1970 to 1990 or 1995.  

The only additional evidence of record favorable to the 
veteran's claim is the veteran's testimony as to his belief 
that the abdominal pain he had in service was related to a 
gastrointestinal disorder diagnosed many years later.  
Although the veteran could not recall how soon after service 
he first sought treatment for IBS, it is clear from the 
clinical records that considerable time, perhaps as much as 
20 years, elapsed after the veteran's service before he 
sought post-service medical treatment for a gastrointestinal 
disorder.  

Even if the elapsed time between the veteran's service and 
the first treatment of a gastrointestinal disorder was much 
less, even as little as 10 years, the Board's conclusion that 
the preponderance of the evidence is unfavorable to the claim 
would be unchanged.  Even the veteran's statements and 
testimony in his own behalf fail to establish any possibility 
that the veteran sought treatment for a gastrointestinal 
disorder proximate to his service discharge.  

The veteran's testimony as to his lay belief that his current 
gastrointestinal disorders first started in service is not 
competent medical evidence.  Voerth v. West, 13 Vet. App. 
117, 120 (1999) (when a proposition to be proven turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required); see Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran's 
testimony, considered together with the favorable opinion 
provided by Dr. Thomas, does not place the evidence in 
equipoise to substantiate the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a gastrointestinal disorder.  The claim must 
be denied.


ORDER

The appeal for service connection for a gastrointestinal 
disorder is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


